OPINION — AG — (1) THE OKLAHOMA MOTOR VEHICLE COMMISSION IS AUTHORIZED TO " RELEASE " INFORMATION CONTAINED IN PUBLIC RECORDS IN HIS CUSTODY; INDEED, MANY NEWSPAPERS REGULARLY PUBLISH ABSTRACTS OF INSTRUMENTS FILED IN VARIOUS PUBLIC OFFICES. (2) THE LAWS OF THIS STATE DO NOT PERMIT THE OKLAHOMA MOTOR VEHICLE COMMISSION TO MAKE A CHARGE FOR THE PREPARATION AND RELEASE OF INFORMATION CONTAINED IN PUBLIC RECORDS OF SAID COMMISSION. CITE: 47 O.S. 1961 564 [47-564](C), 47 O.S. 1961 CHAPTER 62, 47 O.S. 1961 563 [47-563](F), OPINION NO. NOVEMBER 21, 1958 — CHILDERS, 51 O.S. 1961 24 [51-24] (PUBLIC INSPECTION) (HARVEY CODY)